


Exhibit 10(m)

 

[g56962kwi001.jpg]

 

December 10, 2008

 

Mr. Sumner M. Redstone

c/o CBS Corporation

51 West 52nd Street

New York, NY 10019

 

Dear Mr. Redstone:

 

This letter serves to modify, for purposes of Section 409A of the Internal
Revenue Code (“Section 409A”), certain provisions of your employment agreement
dated December 29, 2005 (the “December 2005 Agreement”), as amended on March 13,
2007 (the “March 2007 Agreement” and together with the December 2005 Agreement,
your “Employment Agreement”).  Capitalized terms used in this letter agreement
without definition have the meanings assigned to them in the Employment
Agreement.  This letter, when fully executed below, shall amend your Employment
Agreement as follows:

 

1.                                       Paragraph 2(d)(iv)(4)b.(II) of your
Employment Agreement (page 5 of the March 2007 Agreement) shall be amended in
its entirety to read as follows:

 

“(II) any incremental Shares to which you are entitled by virtue of paragraph
2(d)(iv)(3) will be delivered between January 1 and March 15 of the calendar
year following the calendar year during which the applicable Measurement Period
ends (the expectation of the parties being that such incremental Shares will be
delivered on the second business day following the delivery of CBS’s audited
financial statements in respect of the calendar year during which the applicable
Measurement Period ends (so that it can be determined whether or not CBS
attained the OIBDA hurdle in respect of such award)).”

 

2.                                       The following new paragraph shall be
added at the end of paragraph 4 of your Employment Agreement (pages 5 and 6 of
the December 2005 Agreement):

 

“If the provision of any benefit or perquisite results in in-kind benefits or
reimbursements to you that are (x) taxable for federal income tax purposes and
(y) subject to Section 409A, then such in-kind benefits or reimbursements shall
be subject to the following rules:

 

(a)                                  The in-kind benefits to be provided, or the
amounts to be reimbursed, shall be determined pursuant to the terms of the
applicable benefit plan, policy or agreement.

 

(b)                                 The amounts eligible for reimbursement, or
the in-kind benefits provided, during any calendar year may not affect the
expenses

 


 

Mr. Sumner M. Redstone

December 10, 2008

Page 2

 

eligible for reimbursement, or the in-kind benefits provided, in any other
calendar year.

 

(c)                                  Any reimbursement of an eligible expense
shall be made on or before the last day of the calendar year following the
calendar year in which the expense was incurred.

 

(d)                                 Your right to an in-kind benefit or
reimbursement is not subject to liquidation or exchange for cash or another
benefit.”

 

3.                                       The last sentence of paragraph 13 of
your Employment Agreement (page 7 of the December 2005 Agreement) shall be
deleted and replaced with the following new sentence:

 

“Notwithstanding any other provisions of this Agreement to the contrary, if you
are a “specified employee” (within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and determined pursuant to
procedures adopted by CBS Corporation) at the time of the termination of your
employment, then to the extent any amount scheduled to be paid to you during the
six-month period following the termination of your employment (including, for
this purpose, any equity-based incentive award that is scheduled for payment or
settlement during the six-month period following the termination of your
employment), and as a result of the termination of your employment, constitutes
deferred compensation (within the meaning of Section 409A of the Code), such
amount shall be paid to you or settled, as the case may be, on the earlier of
(i) the first business day of the seventh calendar month following the calendar
month in which the termination of your employment occurs or (ii) your death.”

 

4.                                       A new paragraph 14 shall be added to
the end of your Employment Agreement (page 7 of the December 2005 Agreement):

 

“14.                           No Offsets; Section 409A.

 

(a)                                  No offsets or deductions shall be made
against money or property that you owe to CBS from amounts that constitute
deferred compensation for purposes of Section 409A of the Code, except for
applicable withholding taxes on such amounts, to the extent that such offset or
deduction would result in the imposition of additional tax, penalties or
interest under Section 409A of the Code.

 

(b)                                 To the extent applicable, it is intended
that the compensation arrangements under this Agreement be in full compliance
with Section 409A of the Code.  This Agreement shall be construed in a manner to
give effect to such intention.  In no event whatsoever (including, but not
limited to, as a result of this section or otherwise) shall CBS be liable for
any tax, interest or penalties that may be imposed on you under Section 409A of
the Code.  Neither CBS nor any of its affiliates shall have any obligation to
indemnify or otherwise hold you harmless from any such taxes, interest or
penalties, or liability for any damages related thereto.”

 


 

Mr. Sumner M. Redstone

December 10, 2008

Page 3

 

5.                                       Except as otherwise provided herein,
your Employment Agreement shall continue in full force and effect in accordance
with its terms.

 

To acknowledge your agreement to the foregoing, please sign, date and return
this letter to me not later than December 31, 2008.

 

 

 

Very truly yours,

 

 

 

CBS CORPORATION

 

 

 

 

 

By:

/s/ Louis J. Briskman

 

 

 

 

 

Louis J. Briskman

 

 

Executive Vice President and

 

 

General Counsel,

 

 

CBS Corporation

 

 

Accepted and Agreed:

 

 

/s/ Sumner M. Redstone

 

Sumner M. Redstone

 

 

Dated:

12/16/08

 

 
